            Case 2:19-cv-04034-JMY Document 82 Filed 06/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN HEPP,                                      :
                                                 :
                 Plaintiff                       :
                                                 :       CIVIL ACTION
       v.                                        :
                                                 :       NO. 19-4034-JMY
FACEBOOK, INC., ET AL.,                          :
                                                 :
                 Defendants                      :

                                                ORDER

       AND NOW, this 5th day of June, 2020, upon consideration of the Motions to Dismiss

Plaintiff’s Amended Complaint filed by Defendants Imgur, Inc.; Reddit, Inc.; and Facebook,

Inc., (see ECF Nos. 53, 54, 56), and all documents submitted in support thereof and in opposition

thereto, it is ORDERED that:

   (1) Imgur, Inc.’s Motion to Dismiss (ECF No. 53) is GRANTED, and Imgur, Inc. is

       DISMISSED WITH PREJUDICE from this action;

   (2) Reddit, Inc.’s Motion to Dismiss (ECF No. 54) is GRANTED, and Reddit, Inc. is

       DISMISSED WITH PREJUDICE from this action; and

   (3) Facebook, Inc.’s Motion to Dismiss (ECF No. 56) is GRANTED, and Facebook, Inc. is

       DISMISSED WITH PREJUDICE from this action.

   IT IS FURTHER ORDERED that the Motion to Dismiss the Amended Complaint filed by

former Defendant Giphy, Inc. (ECF No. 55) is DISMISSED AS MOOT.1




       1
           On May 13, 2020, Plaintiff voluntarily dismissed Giphy from this lawsuit with prejudice. (ECF
No. 74.)
       Case 2:19-cv-04034-JMY Document 82 Filed 06/05/20 Page 2 of 2




IT IS SO ORDERED.


                                         BY THE COURT:


                                         /s/ John Milton Younge
                                         Judge John Milton Younge




                                     2
